Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 10-17, 27-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 19,455,306. Although the claims at issue are not identical, they are not patentably distinct from each other because for example, because independent claim 10 of the current application is an obvious broadened variation of claim 1 of U.S. Patent No. 10,455,306.
4. 	Claims 10-17, 27-38 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,153,671. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 10 of the current application is an obvious variation of claim of U.S. Patent No. 11,153,671. 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US PAT: 10,225,819) to Jang et al. discloses wireless receiver and control method thereof which teaches: 13. A control method of a wireless receiver having an earphone, the control method comprising: sensing whether a user wears the wireless receiver via at least two nodes of a SAR (Synthetic Aperture Radar) sensor; receiving, via a controller of the wireless receiver, event occurrence notification information from a mobile terminal as an event occurs in the mobile terminal; determining a distance of a skin of a human body based on sensitivity with the dielectric sensed by the SAR sensor; outputting, via the controller, a feedback in response to reception of the event occurrence notification information; adjusting, via the controller, an output intensity of the feedback depending on the distance of the skin of the human body, wherein the feedback includes vibration, and outputting the intensity of the vibration depending on whether the wireless receiver is directly worn on a skin of the user; and swelling, via the controller, the earphone to prevent the earphone from coming off from ears of the user in sensing movement of the user who wears the wireless receiver is sensed.
--(US 2006/0045304A1) to Lee et al. discloses smart earphone systems devices and methods which teaches: A smart earphone device for use with a host device includes an earphone and a detection element. The earphone is capable of converting sound signals provided by the host device into audible sound. The detection element provides detection output from which it can be determined whether or not the earphone is in a listening position. The detection output can be used to cause the host device to control or perform an operation.
--(US 2011/0117840A1) to Li dscloses Bluetooth earphone and host device using Bluetooth earphone which teaches: Embodiments of the present disclosure provide a Bluetooth earphone and a host device using Bluetooth earphone, which are capable of providing an automatic switch of the Bluetooth earphone. According to an embodiment of the present disclosure, the Bluetooth earphone and the host device may perceive each other. When the Bluetooth earphone is in use, the earphone and the Bluetooth module of the host device will be switched on automatically, and a connection thereof will also be built automatically. When the Bluetooth earphone is not in use, the earphone and the Bluetooth module of the host device will be switched off automatically to save power. Embodiments of the present disclosure further provide a new charging mode of the Bluetooth earphone. Therefore, the Bluetooth earphone will no longer use a separate charging device, instead, the host device will take the responsibility for charging the Bluetooth earphone. Embodiments of the present disclosure further provide a lodging space at the host device for lodging the Bluetooth earphone. When not in use, the Bluetooth earphone may be placed at the lodging space.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651